 In the Matter of JERSEY CITY DRY DOCKS COMPANYandINDUSTRIALUNION OF MARINE AND SIIIPBVILDING WORKERS OF AMERICA, LOCALNo.15'Case No. R-1256SECOND AMENDMENT.TO DIRECTION OF ELECTIONOctober 16, 1939On August 29, 1939, the National Labor Relations Board, hereincalled. the Board, issued a Decision and Direction of Election in theabove-entitled proceeding, the election to be held within twenty (20)days from the date of the Direction, under the direction and super-vision of the Regional Director for the Second Region.'On Sep-tember 16, 1939, the Board issued an Amendment to Direction ofElection extending the period within which the election should.beconducted,.by thirty. (30) days.2The Board, at the request of the Regional Director, hereby furtheramends its Direction of Election, by extending the period withinwhich the election is to be conducted, by sixty (60)* additional days.114 N. L.R. B. 1190.215 N.L. R. B. 412.16 N. L. It. B., No. 4.14